Martin, P. J.
(dissenting). The major portion of the surcharge against the corporate trustee herein is based on the practice of that trustee dealing with itself when investing in whole mortgages. The resort to devious efforts to have it *705appear that these whole mortgages were purchased from the affiliate leaves no doubt that the officials of the corporate trustee realized they were doing something unauthorized by law. Deliberate improper investments of estate funds and purchase of securities by a fiduciary from himself are reasons for denial of commissions to which a trustee is ordinarily entitled. (See discussion of subject in Matter of Taft, 145 Misc. 435.) Also, we are of the opinion that the dereliction of duty herein has been willful and characterized by bad faith, and, therefore, interest at the rate of six per cent should be imposed on the surcharge. (King v. Talbot, 40 N. Y. 76.)
The decree so far as appealed from should be modified so as to eliminate the provision for payment of any commissions to the corporate trustee, and so as to provide for the payment of interest at the rate of six per cent on the amount of the surcharge, and as so modified affirmed. The intermediate orders brought up for review should be affirmed.
O’Malley, J., talcing no part.